DETAILED ACTION
This communication is in response to Application No. 16/062,479 originally filed 06/14/2018. The Request for Continued Examination and Amendment presented on 09/28/2021 which provides amendments to claims 1 is hereby acknowledged. Claims 5-6 were previously cancelled. Currently claims 1-4 and 7-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant asserts that the references do not teach the now amended limitation of “a source of the fifth transistor connected to the first pulse signal terminal or the second pulse signal terminal without being connected to a signal line that provides a direct current signal, and a drain of the fifth transistor connected to the first electrode plate of the storage capacitor.” however The Office respectfully disagrees. As noted in the prior office action, The Office has openly admitted that Wang does not teach this feature. See Final pg. 2. The Office however rejected the claim in view of the teaching of Park which does not appear to have been addressed in the latest Remarks filed in connection with Park teaches a technique known by those of skill in the 
    PNG
    media_image1.png
    615
    545
    media_image1.png
    Greyscale
art to apply a signal line to the source side of an emission control transistor, such as M8. In this case, Park’s signal Sn-1 was equated to Applicants’ reset signal RST. As expressed in Park, applying this technique has the added benefit of minimizing or reducing leakage current during a period of time when the reset signal and emission control signal line are activated. Therefore upon review it is respectfully submitted the prior art, in combination, teaches the claimed invention and will be currently maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO2016/089456 Published 01/28/2016 hereinafter Wang and further in view of Park et al. U.S. Patent Application Publication No. 2012/0038683 A1 hereinafter Park.
	 For ease of translation the US corresponding Publication 2016/0372049 A1 will be used for Wang.

Consider Claim 1:
	Park discloses a pixel driving circuit, comprising (Park, See Abstract.)
	a driving transistor, (Wang, See Fig. 1 item T7.)
	a storage capacitor and (Wang, See Fig. 1 item C1.)
	a light emitting element, (Wang, See Fig. 1 item D.)
	a first control sub-circuit and a second control sub-circuit; (Wang, See Fig. 1 item T4, T1, and T2.)
	a first control terminal of the first control sub-circuit is connected to a first pulse signal terminal to receive a first pulse signal, (Wang, See Fig. 1 item T2.)
	a second control terminal of the first control sub-circuit is connected to a second pulse signal terminal to receive a second pulse signal, a first input terminal of the first control sub-circuit is connected to a power supply signal terminal and a source of the driving transistor, (Wang, See Fig. 1 item Reset, Data, and INT.)
	a second input terminal of the first control sub-circuit is connected to an initial signal terminal, (Wang, See Fig. 1 item INT.)
	a third input terminal of the first control sub-circuit is connected to a data line, (Wang, See Fig. 1 item Data.)
(Wang, See Fig. 1 item N1.)
	a first output terminal of the first control sub-circuit is connected to a first electrode plate of the storage capacitor, and (Wang, See Fig. 1 item N1 and N2.)
	a second output terminal of the first control sub-circuit is connected to a second electrode plate of the storage capacitor and a gate of the driving transistor; (Wang, See Fig. 1 item N1 and N2.)
	the first control sub-circuit is configured to control the driving transistor to be turned on under the driving of the pulse signal input by the first pulse signal terminal, and sample a data signal input by the data line and a threshold voltage signal of the driving transistor under the driving of the second pulse signal input by the second pulse signal terminal; and (Wang, [0065-0067], [0064] The following description will be made by taking a case where the transistors as described above are P type transistors.  FIG. 4 is a time sequence diagram of the pixel driving circuit shown in FIG. 1.  As shown in FIG. 4, there are three phases when the circuit structure of the present embodiment operates:”)
	a control terminal of the second control sub-circuit is connected to a third pulse signal terminal to receive the third pulse signal, (Wang, See Fig. 1 item EM, T6 and T5.)
	a second input terminal of the second control sub-circuit is connected to a drain of the driving transistor, (Wang, See Fig. 1 item T7 and N1.)
	a first output terminal of the second control sub-circuit is connected to the first electrode plate of the storage capacitor, and (Wang, See Fig. 1 item N1 and N2.)
	a second output terminal of the second control sub-circuit is connected to the light-emitting element; (Wang, See Fig. 1 item T7 and T6.)
 (Wang, [0065-0067], [0064] The following description will be made by taking a case where the transistors as described above are P type transistors.  FIG. 4 is a time sequence diagram of the pixel driving circuit shown in FIG. 1.  As shown in FIG. 4, there are three phases when the circuit structure of the present embodiment operates:”)
	wherein the second control sub-circuit comprises: a voltage-stabilizing sub-circuit, a control terminal of the voltage-stabilizing sub- circuit being connected to the third pulse signal terminal, an input terminal of the voltage-stabilizing sub-circuit connected to the first pulse signal terminal or the second pulse signal terminal, and an output terminal of the voltage-stabilizing sub-circuit connected to the first electrode plate of the storage capacitor; a turning-on sub-circuit, a control terminal of the turning-on sub-circuit connected to the third pulse signal terminal, an input terminal of the turning-on sub-circuit connected to the drain of the driving transistor, and an output terminal of the turning-on sub-circuit connected to the light emitting element. (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)
	wherein the voltage- stabilizing sub-circuit comprises: a fifth transistor, a gate of the fifth transistor connected to the third pulse signal terminal, a source of the fifth transistor connected to the first pulse signal terminal or the second pulse signal terminal…, and a drain of the fifth transistor connected to the first electrode plate of the storage capacitor. (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)
Wang while disclosing the claimed pixel circuit and the same functionality of the current invention teaches to provide a high voltage signal when T5 is turned on only does not provide for the reset signal to be input to the T5 transistor and thus does not teach a first input terminal of the second control sub-circuit is connected to the first pulse signal terminal or the second pulse signal terminal without being connected to a signal line that provides a direct current signal.
	Park however teaches that those of ordinary skill in the art were aware of a technique to utilize a control signal as an input to the emission control transistor and thus teaches a first input terminal of the second control sub-circuit is connected to the first pulse signal terminal or the second pulse signal terminal without being connected to a signal line that provides a direct current signal. (Park, [0084-0087], See Figure 7 items M8, M4, Sn-1.)
	It therefore would been obvious to those having ordinary skill in the art to provide a gate line signal to the input side of the transistor as suggested in Park as this was a technique known to those of skill in the art before the effective filing date of the invention and would have been used for the purpose of the leakage current in the period where the OLED emits light may be reduced or minimized. (Park, [0087)

Consider Claim 2:
	Wang in view of Park discloses the pixel driving circuit according to claim 1, wherein the first control sub-circuit comprises: an initializing sub-circuit, a control terminal of the initializing sub-circuit being connected to the first pulse signal terminal, a first input terminal of the initializing sub- circuit being connected to a power supply signal terminal and the source of the driving transistor, a second input terminal of the  (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 3:
	Wang in view of Park discloses the pixel driving circuit according to claim 2, wherein the initializing sub-circuit comprises: a first transistor, a gate of the first transistor being connected to the first pulse signal terminal, a source of the first transistor being connected to the power supply signal terminal and the source of the driving transistor, and a drain of the first transistor being connected to the first electrode plate of the storage capacitor; a second transistor, a gate of the second transistor being connected to the first pulse signal terminal, a drain of the second transistor being connected to the initial signal terminal, and a source of the second transistor being connected to the second electrode plate of the storage capacitor and the gate of the  (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 4:
	Wang in view of Park discloses the pixel driving circuit according to claim 2, wherein the sampling sub-circuit comprises: a third transistor, a gate of the third transistor being connected to the second pulse signal terminal, a source of the third transistor being connected to the data line, and a drain of the third transistor being connected to the first electrode plate of the storage capacitor; a fourth transistor, a gate of the fourth transistor being connected to the second pulse signal terminal, a source of the fourth transistor being connected to the drain of the driving transistor, and a drain of the fourth transistor being connected to the second electrode plate of the storage capacitor and the gate of the driving transistor. (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 7:
	Wang in view of Park discloses the pixel driving circuit according to claim 5, wherein the turning-on sub-circuit comprises: a sixth transistor, a gate of the sixth transistor connected to the third pulse signal terminal, a source of the sixth transistor connected to the drain of the driving transistor, and a drain of the sixth transistor connected to the light emitting element. (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 8:
Wang in view of Park discloses the pixel driving circuit according to claim 1, wherein all transistors in the pixel driving circuit are P type transistors. (Wang, [0064], “The following description will be made by taking a case where the transistors as described above are P type transistors.”)

Consider Claim 9:
	Wang in view of Park discloses the pixel driving circuit according to claim 1, wherein the light emitting element is an organic light emitting diode, a positive electrode of the light emitting element is connected to the second output terminal of the second control sub- circuit, and a negative electrode of the light emitting element is connected to a negative electrode signal terminal. (Wang, See Fig. 1 item D.)

Consider Claim 10:
	Wang in view of Park discloses the driving method of a pixel driving circuit applicable to the pixel driving circuit according to claim 1, the driving method of the pixel driving circuit comprising: in an initializing period of time, the first control sub-circuit controls the power supply signal input by the power supply signal terminal to be transmitted to the first electrode plate of the storage capacitor, controls the initial signal input by the initial signal terminal to be transmitted to the second electrode plate of the storage capacitor, and drive the driving transistor to be turned on, under the driving of the first pulse signal input by the first pulse signal terminal; (Wang, [0065], “A first phase t1: the signal of the reset control line Reset is valid, and T1 and T2 are turned on, and the two terminals of the storage capacitor C1 are reset.  In this situation, terminal N1 is written with the voltage V.sub.int of the reset signal line int, wherein V.sub.int is a low voltage for achieving the reset effect, and terminal N2 is at the reference voltage V.sub.dd.”)
	in a sampling period of time, the first control sub-circuit controls the data signal input by the data line to be transmitted to the first electrode plate of the storage capacitor, controls the threshold voltage signal of the driving transistor to be transmitted to the second electrode plate of the storage capacitor, and samples the data signal and the threshold voltage signal, under the driving of the second pulse signal of the second pulse signal terminal; (Wang, [0066], “A second phase t2: the signal of the gate line Gate is valid so that T3, T4 are turned on, and terminal N2 is written with V.sub.data, and terminal N1 is written with V.sub.dd and in this situation, the voltage stored by the storage capacitor C1 is V.sub.dd-V.sub.th-V.sub.data.  During this phase, information comprising the first power voltage and the threshold voltage of the driving transistor is written to the first terminal of the storage capacitor C1 by T3.”)
	in a light emitting period of time, the second control sub-circuit controls the first pulse signal or the second pulse signal transmitted to be transmitted to the first electrode plate of the storage capacitor, stabilizes the voltage of the first electrode plate, and controls the light emitting element to emit light, under the driving of the third pulse signal input by the third pulse signal terminal. (Wang, [0073], [0067] A third phase t3: the signal of the light emitting control line EM is valid, and T5,T6 are turned on, T5 is connected with the reference signal line Ref, and the electric potential of terminal N2 is V.sub.Ref, wherein V.sub.Ref is a high voltage for achieving the compensation effect, and the electric potential of terminal N1 is V.sub.dd-V.sub.th-V.sub.data+V.sub.Ref, which is the electric potential of the gate of the driving transistor.  The electric potential of the source of the driving transistor is V.sub.dd, and the gate-source voltage V.sub.gs is equal to V.sub.dd-V.sub.th-V.sub.data+V.sub.Ref-V.sub.dd, and the current which flows to the light emitting device is:  I=1/2.mu.C.sub.ox(W/L)(V.sub.gs-V.sub.th).sup.2=1/2.mu.C.sub.ox(W/L)(V.s- ub.Ref-V.sub.data).sup.2 (1)  where .mu.  is the carrier mobility, C.sub.ox is capacitance of the gate oxide layer, and W/L is the aspect ratio of the driving transistor.”)

Consider Claim 11:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 10, wherein when the first control sub-circuit comprises an initializing sub-circuit and a sampling sub-circuit, in the initializing period of time, the initializing sub-circuit controls the power supply signal input by the power supply signal terminal to be transmitted to the first electrode plate of the storage capacitor, controls the initial signal input by the initial signal terminal to be transmitted to the second electrode plate of the storage capacitor, and drives the driving transistor to be turned on, under the driving of the first pulse signal input by the first pulse signal terminal; in the sampling period of time, the sampling period of time controls the data signal input by the data line to be transmitted to the first electrode plate of the storage capacitor, controls the threshold voltage signal of the driving transistor to be transmitted to the second electrode plate of the storage capacitor, and samples the data signal and the threshold voltage signal, under the driving of the second pulse signal input by the second pulse signal terminal. (Wang, [0068], [0065], “A first phase t1: the signal of the reset control line Reset is valid, and T1 and T2 are turned on, and the two terminals of the storage capacitor C1 are reset.  In this situation, terminal N1 is written with the voltage V.sub.int of the reset signal line int, wherein V.sub.int is a low voltage for achieving the reset effect, and terminal N2 is at the reference voltage V.sub.dd.”)

Consider Claim 12:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 11, wherein when the initializing sub-circuit comprises a first transistor and a second transistor, in the initializing period of time, the first transistor is (Wang, [0071], [0065], “A first phase t1: the signal of the reset control line Reset is valid, and T1 and T2 are turned on, and the two terminals of the storage capacitor C1 are reset.  In this situation, terminal N1 is written with the voltage V.sub.int of the reset signal line int, wherein V.sub.int is a low voltage for achieving the reset effect, and terminal N2 is at the reference voltage V.sub.dd.”)
Consider Claim 13:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 11, wherein when the sampling sub-circuit comprises a third transistor and a fourth transistor, in the sampling period of time, the third transistor is turned on under the driving of the second pulse signal, to control the data signal to be transmitted to the first electrode plate of the storage capacitor; the fourth transistor is turned on under the driving of the second pulse signal, to control the threshold voltage signal of the driving transistor to be transmitted to the second electrode plate of the storage capacitor and sample the data signal and the threshold voltage signal. (Wang, [0066], [0072], “During a data voltage writing phase, the data writing unit writes the data voltage and the compensation unit writes the information comprising the threshold voltage of the driving transistor and the first power voltage to the two terminals of the storage capacitor respectively.  Particularly, the data writing unit writes the data voltage to the second terminal of the storage capacitor, and the compensation unit writes information comprising the threshold voltage of the driving transistor and the first power voltage to the first terminal of the storage capacitor.”)

Consider Claim 14:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 10, wherein when the second control sub-circuit comprises a voltage-stabilizing sub-circuit and a turning-on sub-circuit, in the light emitting period of time, the voltage-stabilizing sub-circuit controls the first pulse signal or the second pulse signal to be transmitted to the first electrode plate of the storage capacitor, and stabilizes the voltage of the first electrode plate the driving of the third pulse signal input by the third pulse signal; the turning-on sub-circuit controls the light emitting to emit light under the driving of the third pulse signal input by the third pulse signal terminal. (Wang, [0067], [0073], “During a light emitting phase, the driving transistor drives the light emitting device to emit light under the control of the light emitting control unit.  Particularly, the light emitting control unit writes the reference voltage to the second terminal of the storage capacitor, the storage capacitor transfers information comprising the data voltage and the reference voltage to the gate of the driving transistor, and the driving transistor drives the light emitting device to emit light under the control of the light emitting control unit.”)

Consider Claim 15:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 14, wherein when the voltage-stabilizing sub-circuit comprises a fifth transistor, in the light emitting period of time, the fifth transistor is turned on under the driving of the third pulse signal, to control the first pulse signal or the second pulse signal to be transmitted to the first electrode plate of the storage capacitor and stabilize the voltage of the first electrode plate. (Wang, [0067], [0073], “During a light emitting phase, the driving transistor drives the light emitting device to emit light under the control of the light emitting control unit.  Particularly, the light emitting control unit writes the reference voltage to the second terminal of the storage capacitor, the storage capacitor transfers information comprising the data voltage and the reference voltage to the gate of the driving transistor, and the driving transistor drives the light emitting device to emit light under the control of the light emitting control unit.”)

Consider Claim 16:
	Wang in view of Park discloses the driving method of the pixel driving circuit according to claim 14, wherein when the turning-on sub-circuit comprises a sixth transistor, in the light emitting period of time, the sixth transistor is turned on under the driving of the third pulse signal to control the light emitting element to emit light. (Wang, [0073], [0067] A third phase t3: the signal of the light emitting control line EM is valid, and T5,T6 are turned on, T5 is connected with the reference signal line Ref, and the electric potential of terminal N2 is V.sub.Ref, wherein V.sub.Ref is a high voltage for achieving the compensation effect, and the electric potential of terminal N1 is V.sub.dd-V.sub.th-V.sub.data+V.sub.Ref, which is the electric potential of the gate of the driving transistor.  The electric potential of the source of the driving transistor is V.sub.dd, and the gate-source voltage V.sub.gs is equal to V.sub.dd-V.sub.th-V.sub.data+V.sub.Ref-V.sub.dd, and the current which flows to the light emitting device is:  I=1/2.mu.C.sub.ox(W/L)(V.sub.gs-V.sub.th).sup.2=1/2.mu.C.sub.ox(W/L)(V.s- ub.Ref-V.sub.data).sup.2 (1)  where .mu.  is the carrier mobility, C.sub.ox is capacitance of the gate oxide layer, and W/L is the aspect ratio of the driving transistor.”)

Consider Claim 17:
	Wang in view of Park discloses the a display apparatus, wherein the display apparatus comprises the pixel driving circuit according to claim 1. (Wang, See Abstract and the rejection of claim 1.)

Consider Claim 18:
Wang in view of Park discloses the display apparatus according to claim 17, wherein the first control sub-circuit comprises: an initializing sub-circuit, a control terminal of the initializing sub-circuit being connected to the first pulse signal terminal, a first input terminal of the initializing sub-circuit being connected to a power supply signal terminal and the source of the driving transistor, a second input terminal of the initializing sub- circuit being connected to an initial signal terminal, a first output terminal of the initializing sub-circuit being connected to the first electrode plate of the storage capacitor, and a second output terminal of the initializing sub-circuit being connected to the second electrode plate of the storage capacitor and the gate of the driving transistor; a sampling sub-circuit, a control terminal of the sampling sub-circuit being connected to the second pulse signal terminal, a first input terminal of the sampling sub-circuit being connected to the data line, a second input terminal of the sampling sub-circuit being connected to the drain of the driving transistor, a first output terminal of the sampling sub-circuit being connected to the first electrode plate of the storage capacitor, and a second output terminal of the sampling sub-circuit being connected to the second electrode plate of the storage capacitor and the gate of the driving transistor. (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 19:
	Wang in view of Park discloses the display apparatus according to claim 17, wherein the second control sub-circuit comprises: a voltage-stabilizing sub-circuit, a control terminal of the voltage-stabilizing sub-circuit being connected to the third pulse signal terminal, an input terminal of the voltage-stabilizing sub-circuit connected to the first pulse signal terminal or the second pulse signal terminal, and an output terminal of  (Wang, See Fig. 1 in its entirety. This is the same exact circuit aside from the reset connection to T5.)

Consider Claim 20:
	Wang in view of Park discloses the display apparatus according to claim 17, wherein all transistors in the pixel driving circuit are P type transistors. (Wang, [0064], “The following description will be made by taking a case where the transistors as described above are P type transistors.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626